IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
Plaintiff, : Case No. 3:98-cr-81

- VS - : District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

KEITH W. DEWITT,

Defendant.

 

ORDER ADOPTING SUPPLEMENTAL REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Supplemental Report and Recommendations of
United States Magistrate Judge Michael R. Merz (Doc. #552), to whom this case was referred
pursuant to 28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said
Supplemental Report and Recommendations.

Accordingly, it is hereby ORDERED that the Remanded Matters are DISMISSED
with prejudice. Defendant is also DENIED any requested certificate of appealability and the
Court hereby certifies to the United States Court of Appeals that any appeal would be objectively

frivolous and therefore should not be permitted to proceed in forma pauperis.

July AY, 2019. Le ry
f

Walter H. Rice
United States District Judge
